Citation Nr: 1241559	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  00-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to bilateral knee disabilities.

(The issues of entitlement to service connection for migraine headaches; pain disorder, to include fibromyalgia; left ankle disorder; bilateral hand, fingers, and wrist disorder; bilateral elbow disorder; bilateral shoulder disorder; new and material evidence claims for lumbar and cervical spine disorders; and, increased evaluations in excess of 10 percent for left knee, right knee and right ankle disabilities are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a hip condition.  The Veteran timely appealed that decision.

In a March 2008 Board decision, service connection for a hip condition was denied.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 memorandum decision, the Court vacated the March 2008 decision and remanded the case back to the Board for further development.

The Board remanded the case for further development in August 2010.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination for his bilateral hip disorder in November 2011.  At that time he was diagnosed with avascular necrosis of the bilateral hips with replacement on the right and planned replacement on the left.  The examiner noted that the Veteran's hip condition was not related to the Veteran's service-connected knee disabilities or other service-connected disabilities.  It was noted that avascular necrosis is not akin to arthritis, but rather a loss of blood supply to the affected joint and therefore his bilateral knee condition would not affect his hip condition at all.  In a February 2012 addendum, the examiner noted that the Veteran was diagnosed with avascular necrosis of the hips in 2009 and that a review of his service treatment records did not indicate any activity that would lead to a diagnosis of avascular necrosis or other chronic hip conditions.  Therefore, based on review of his service treatment records, the Veteran's current hip disorder was determined to not be related to service.  The examiner also found that it had not been aggravated by his service-connected disabilities.

The Board notes that the examiner gives no rationale for his opinion regarding aggravation by the Veteran's service-connected disabilities in the addendum opinion; his opinion is based solely on review of the service treatment records, which would not indicate any aggravation by the Veteran's current service-connected disabilities.  Thus, the Board finds that the November 2011 and subsequent addendum opinion are not adequate in this case, and a remand is necessary in order to clarify those opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant ongoing VA treatment records from the Temple VA Medical Center, or any other VA medical facility that may have treated the Veteran, which are not currently of record and associate those documents with the claims file.

2.  Request that the Veteran to identify any private treatment that he may have had for his bilateral hip disorder which are not already of record.  After securing the necessary release forms, VA should attempt to obtain and associate any identified treatment records with the claims file.  If those identified records cannot be obtained, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Furnish the Veteran's claims file to the February 2012 VA examiner in order to provide an addendum to the February 2012 VA examination report.  The examiner should specifically state in his addendum that the entire claims file has been reviewed, including this REMAND order as well as his previous VA examination report.

Following review of the claims file, the examiner should then opine as to the following:

(a) Whether the Veteran's bilateral hip disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began in or resulted from military service.  The examiner should discuss the Veteran's 1998 motor vehicle accident and any other relevant evidence of record regarding a likely etiology of the Veteran's bilateral hip disorder.

(b) Whether the Veteran's bilateral hip disorder is more likely, less likely, or at least as likely as not caused by the Veteran's bilateral knee and/or right ankle disabilities.  The examiner should discuss the Veteran's 1998 motor vehicle accident and any other relevant evidence of record regarding a likely etiology of the Veteran's bilateral hip disorder.

(c) Whether the Veteran's bilateral hip disorder is more likely, less likely, or at least as likely as not aggravated (i.e., made permanently worse beyond the normal progression of that disease) by the Veteran's bilateral knee and/or right ankle disabilities.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the February 2012 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  However, if either the February 2012 examiner or any subsequent examiner indicates that the above cannot be answered without examination of the Veteran, then one should be afforded him.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection a bilateral hip disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


